[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                           No. 10-12936                 AUGUST 26, 2011
                     ________________________             JOHN LEY
                                                           CLERK
                D.C. Docket Nos. 1:09-md-02036-JLK,
                        1:09-cv-23127-JLK

THOMAS LARSEN,
BRENT LOWE,
JENNIFER PALACIOS,
MARTIN PALACIOS,
ANGELA WALSH-DUFFY,

                                                Plaintiffs - Appellees,

                              versus

J.P. MORGAN CHASE BANK, N.A.,

                                                Defendant - Appellant.


                 ______________________________

                          No. 10-12937
                 ______________________________

                D.C. Docket Nos. 1:09-md-02036-JLK,
                        1:09-cv-23432-JLK


VALERIE WILLIAMS,
MEGAN BISS,
BILLY MARTIN RUIZ,
DEBORAH RUIZ,
JOHN KIRKLAND,
JACQUELINE MILLER,

lllllllllllllllllllll                                            Plaintiffs - Appellees,

                                         versus

J.P. MORGAN CHASE BANK, N.A.,

lllllllllllllllllllll                                            Defendant - Appellant.


                               ________________________

                        Appeals from the United States District Court
                            for the Southern District of Florida
                               ________________________

                                     (August 26, 2011)

Before EDMONDSON and MARCUS, Circuit Judges, and LAWSON,* District
Judge.

PER CURIAM:

         After the parties filed their appellate briefs in this case, the United States

Supreme Court decided AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740

(2011). The district court’s order denying Appellant’s motion to stay the



         *
        Honorable Hugh Lawson, United States District Judge for the Middle District of
Georgia, sitting by designation.

                                              2
proceedings pending arbitration is VACATED, and this case is fully REMANDED

to the district court. The District Court is to reconsider the case in the light of the

Supreme Court’s Concepcion opinion. In the district court, discovery is to be

limited to issues bearing significantly on the arbitrability of this dispute until the

question of arbitrability has been decided.

      VACATED and REMANDED.




                                           3